 


109 HR 3094 IH: Secure America’s Vote Act of 2005
U.S. House of Representatives
2005-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3094 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Mr. Hoyer introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Help America Vote Act of 2002 to improve the fairness and accuracy of voter registration in elections for Federal office, establish a uniform standard for the treatment of provisional ballots cast at an incorrect polling place, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Secure America’s Vote Act of 2005.  
2.Improving Fairness and Accuracy of Voter Registration 
(a)Emphasizing Citizenship Requirement on Voter Registration FormsParagraph (4) of section 303(b) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)(4)) is amended to read as follows: 
 
(4)Emphasizing citizenship requirement on voter registration formsThe Commission shall revise the mail voter registration form developed under section 9(a)(2) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–(a)(2)) so that the form provides a more prominent emphasis of the requirement that an individual must be a citizen of the United States to register to vote in elections for Federal office..  
(b)Prohibiting Rejection of Application For Errors Correctable by StateSection 303(a)(5)(A)(iii) of such Act (42 U.S.C. 15483(a)(5)(A)(iii)) is amended to read as follows: 
 
(iii)Prohibiting rejection of application for errors correctable by StateA State shall not reject an application for voter registration for Federal office solely on the grounds that the individual failed to provide the information required under clause (i) or made an error in providing such information, if with reasonable effort the State would be able to provide the correct information.. 
(c)Preventing Incorrect Removal of Eligible Voters From Voter Registration List 
(1)Requiring databases to meet accuracy standards 
(A)In generalSection 303(a) of such Act (42 U.S.C. 15483(a)) is amended by adding at the end the following new paragraph: 
 
(6)Requiring databases used to remove voters to meet accuracy standards 
(A)In generalNotwithstanding any other provision of this subsection or any provision of the National Voter Registration Act of 1993, a State may not remove an individual from the official list of eligible voters for elections for Federal office in the State by reason of felony status or by reason of the death of the registrant unless the applicable database meets accuracy standards established by the Director of the National Institute of Standards and Technology in consultation with the Commission. 
(B)Applicable database definedIn this paragraph, the term applicable database means— 
(i)in the case of an individual removable from the official list of eligible voters by reason of felony status, the database used by the State to determine the individual’s felony status; or 
(ii)in the case of an individual removable from the official list of eligible voters by reason of death, the database used by the State to determine which individuals have died.. 
(B)Conforming amendmentSection 303(a)(2)(A) of such Act (42 U.S.C. 15483(a)(2)(A)) is amended by striking The appropriate and inserting Except as provided in paragraph (6), the appropriate.   
(C)Deadline for establishment of standardsThe Director of the National Institute of Standards and Technology shall establish the accuracy standards described in section 303(a)(6) of the Help America Vote Act of 2002 (as added by subparagraph (A)) not later than January 1, 2006. 
(2)Publication of list of individuals removed from computerized listSection 303(a) of such Act (42 U.S.C. 15483(a)), as amended by paragraph (1), is further amended by adding at the end the following new paragraph: 
 
(7)Public notice of individuals removed from computerized listNot later than 45 days before the date of any Federal election held in the State, each State shall notify the public, by posting on the Internet on the public web site of the chief State election official and through such other methods as the State considers appropriate, of— 
(A)all names which have been removed from the computerized list established and maintained under this section since the later of the most recent election for Federal office held in the State or the day of the most recent previous public notice provided under this section; 
(B)the criteria, processes, and procedures used to determine which names were removed; and 
(C)information on the steps an individual may take to appeal the removal of the individual’s name from the list and reinstate the individual to the list prior to the election.. 
(3)Conforming amendment relating to applicability of definition of chief State election officialSection 253(e) of such Act (42 U.S.C. 15403(e)) is amended by striking this subtitle and inserting this Act.  
(4)Effective dateSection 303(d)(1) of such Act (42 U.S.C. 15483(d)(1)) is amended— 
(A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and 
(B)by adding at the end the following new subparagraph: 
 
(C)Exception for certain requirementsEach State shall be required to comply with the requirements of paragraph (6) of subsection (a) (relating to accuracy standards for databases used for voter removal) and paragraph (7) of subsection (a) (relating to public notice of individuals removed from the computerized list) not later than January 1, 2006..  
3.Uniform Standard For Treatment of Provisional Ballots Cast at Incorrect Polling Places Section 302(a)(4) of the Help America Vote Act of 2002 (42 U.S.C. 15482(a)(4)) is amended to read as follows: 
 
(4)(A)An individual’s provisional ballot shall be counted as a vote in an election for Federal office if the appropriate State or local election official to whom the ballot or voter information is transmitted under paragraph (3) determines that the individual is eligible under State law to vote in that election— 
(i)at the polling place at which the individual cast the provisional ballot; or 
(ii)at any other polling place at which votes are cast, in the same election for the same Federal office, which is located— 
(I)in the case of elections held prior to 2008, in the registrar’s jurisdiction (or, at the option of the State, in the State), or 
(II)in the case of elections held during 2008 or any subsequent year, in the State. 
(B)The appropriate State or local election official shall ensure that, at each polling place for an election for Federal office, a list is available which shows— 
(i)all individuals registered to vote in that election at all polling places located in the registrar’s jurisdiction; and 
(ii)for each such individual, the polling place at which the individual is registered. 
(C)In this paragraph, the term registrar’s jurisdiction has the meaning given such term in section 8(j) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(j)).. 
4.Additional Security Requirements for Voting Systems Section 301(a) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the end the following new paragraphs: 
 
(7)Security standards for voting systems used in Federal elections 
(A)In generalNo voting system may be used in an election for Federal office in a State unless the manufacturer of the system, the manufacturer of the software used in connection with the system for the election (hereafter in this paragraph referred to as the election software), and the chief State election official of the State meet the applicable requirements described in subparagraph (B). 
(B)Requirements describedThe requirements described in this subparagraph with respect to a voting system used in a State are as follows: 
(i)The chief State election official shall ensure that all custodians of the election software digitally sign the software (in accordance with standards established by the National Institute of Standards and Technology), shall provide the Commission with information on the steps taken to ensure that these custodians meet this requirement, and shall make the information provided to the Commission available to the public by posting the information on the Internet on the public web site of the chief State election official. 
(ii)The manufacturer of the system and the manufacturer of the election software shall each provide the Commission and the chief State election official with updated information regarding the identification of each individual who participated in the writing of the software, including specific information regarding whether the individual has ever been convicted of a felony or of any crime involving election fraud. 
(iii)The manufacturer of the system and the manufacturer of the election software (as the case may be) shall provide the source code, object code, and executable representation of the software to the Commission and the chief State election official, and shall notify the chief State election official immediately if the manufacturer alters such codes. 
(iv)The manufacturer of the system and the manufacturer of the election software shall meet standards established by the Commission to prevent the existence or appearance of any conflict of interest with respect to candidates for public office and political parties, including standards to ensure that each such manufacturer and its officers and directors do not hold positions of authority in any political party or in any partisan political campaign. 
(C)Public availability of certain informationUpon request by any member of the public, the Commission or each chief State election official shall make available on a timely basis any information provided to or maintained by the Commission or the official under subparagraph (B)(iii). 
(8)Prohibition of use of wireless communications devices in voting systemsNo voting system shall contain, use, or be accessible by any wireless, power-line, or concealed communication device. 
(9)Prohibiting connection of system or transmission of system information over the internetNo component of any voting system upon which votes are cast shall be connected to the Internet.. 
5.Publication of State Election Laws 
(a)Requiring States to Make Election Laws Available to PublicSection 302(b) of the Help America Vote Act of 2002 (42 U.S.C. 15482) is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following new paragraph: 
 
(2)Publication of State election laws 
(A)Regular republication during election yearsThe chief State election official of each State shall publish all State laws, regulations, procedures, and practices relating to Federal elections on January 1 of each year in which there is a regularly scheduled election for a Federal office (beginning with 2006). 
(B)Maintenance on the InternetEach State shall be required to post on the Internet on the public web site of the chief State election official all of the material referred to in paragraph (1), and to update the contents of such site to reflect revisions to such material not later than 24 hours after a revision is made.. 
(b)Conforming AmendmentsSection 302 of such Act (42 U.S.C. 15482) is amended— 
(1)in subsection (b)(3) (as redesignated by subsection (a)(1)), by striking this section and inserting paragraph (1); and 
(2)in subsection (d), by striking Each State and inserting Except as provided in subsection (b)(2), each State. 
6.Criminal Penalties for Voter SuppressionSection 905 of the Help America Vote Act of 2002 (42 U.S.C. 15544) is amended by adding at the end the following new subsection: 
 
(c)Voter Suppression 
(1)In generalIt is unlawful for any person— 
(A)to assert to any State election official that an individual is not eligible to vote in an election for Federal office, unless the assertion is made in good faith on the basis of facts known to the person making the assertion; or 
(B)to knowingly provide any person with false information regarding an individual’s eligibility to vote in an election for Federal office or regarding the time, place, or manner of voting in such an election. 
(2)PenaltyA person who violates paragraph (1) shall be fined in accordance with title 18, United States Code, or imprisoned for not more than 1 year, or both, for each such violation.. 
7.Establishment of Best Practices For Treatment of Ballots of Absent Uniformed Services Voters and Overseas Voters 
(a)In GeneralNot later than January 1, 2006, the Election Assistance Commission, working in cooperation with the Secretary of Defense, the Secretary of State, and the Attorney General, shall establish best practice guidelines for the treatment of absentee ballots of absent uniformed services voters and overseas voters to ensure the timely delivery of ballots to such voters and the timely return of ballots from such voters. 
(b)DefinitionsIn this section, the terms absent uniformed services voter and overseas voter have the meaning given such terms in section 107 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6). 
8.Simultaneous Transmission of Budget Requests of Election Assistance Commission to President and Congress 
(a)In GeneralPart 1 of subtitle A of title II of the Help America Vote Act of 2002 (42 U.S.C. 15321 et seq.) is amended by inserting after section 209 the following new section: 
 
209A.Submission of budget requestsWhenever the Commission submits any budget estimate or request to the President or the Director of the Office of Management and Budget, it shall concurrently transmit a copy of such estimate or request to the Congress.. 
(b)Clerical AmendmentThe table of contents for part 1 of subtitle A of title II of such Act is amended by inserting after the item relating to section 209 the following new item: 
 
 
Sec. 209A. Submission of budget requests. 
9.Effective DateExcept as otherwise provided, the amendments made by this Act shall apply with respect to elections for Federal office held in 2006 and each year thereafter. 
 
